Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/15/2021 for application number 16/447,133.  Claims 1-21 are pending in the case.

Information Disclosure Statement
The information disclosure statement filed 11/18/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because US PUB. # 202000971 and 202000973 are invalid PUB. #s.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitation “an application other than the PIM application” in two instances, it is not clear if there is only one application or two different applications. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7,9-14 and 16-21 are rejected similarly because they are dependent claims of claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being anticipated by Parker, III et al. (US 2011/0314366 A1) in view of Collins et al. (US 8,244,714 B1).
With respect to claim 1:
 	
fig. 5, ¶ 54: “The computer architecture shown in FIG. 5 includes a central processing unit 502 (“CPU”), a system memory 508, including a random access memory 514 (“RAM”) and a read-only memory (“ROM”) 516, and a system bus 504 that couples the memory to the CPU 502”) therein, the method comprising: 
displaying, by a Personal Information Management (PIM) application, a Graphical User Interface (GUI) comprising one or more display panes; displaying, by the PIM application, PIM application content in the one or more display panes (¶ 30: “Referring now to FIGS. 2A and 2B, several user interface diagrams showing aspects of a UI 200A-200B provided by the PIM client application 104 and the CRM plug-in 108 will be described. In particular, FIG. 2A shows an inspector UI 200A generated by the PIM client application 104”); 
selecting the displayed PIM application content for which to obtain a one or more record overviews of a Customer Relationship Management (CRM) record related to the PIM application content (¶ 18: “As shown in FIG. 1, the environment 100 includes a CRM client computer 102 that is coupled to a CRM server computer 120 by way of a network 118. The CRM client computer 102 comprises a standard desktop, laptop, or other type of computing device configured to execute a PIM client application 104 and a CRM plug-in 108.”; ¶ 30: “The example UI 200A shown in FIG. 2A is generated by the PIM client application 104 in response to receiving a request from a user of the CRM client computer 102 to create a new e-mail message”); 
¶ 20: “the PIM client application 104 may be configured to provide functionality for sending and receiving e-mail messages. For instance, the PIM client application 104 might provide a UI for allowing a user to create a new e-mail message. The PIM client application 104 might also allow the user to send the e-mail message to a desired recipient through one or more e-mail server computers, such as the mail server computer 130 that executes the mail server application 128. The PIM client application 104 might also provide functionality for allowing the user to create calendar items, maintain a contacts list, create to do list items, and to perform other functions”), wherein the PIM application context data is stored outside of a host organization of the system ([0032]; context data being inputted by the user is stored locally);
inputting the PIM application context data into a …database… ([0032]; context data from PIM is sent to the CRM database via UI controls 202E-202H);
retrieving, by an application other than the PIM application, the one or more record overviews from the … database … ([0028]; standalone applications can access the CRM database systems);
generating, by an application other than the PIM application, the one or more record overviews of the CRM record related to the PIM application content to display in a context-specific display pane integrated with the one or more display panes of the GUI based on the selected displayed PIM application content and the received PIM application context data; andAttorney Docket No.: 37633.6322C (A4167US3) displaying the generated one or more record overviews in the context-specific display pane (¶ 26: “In order to provide the functionality disclosed herein, the CRM plug-in 108 may utilize one or more application programming interfaces (“APIs”) exposed by the PIM client application 104. For instance, the CRM plug-in is configured in one embodiment to display UI controls for performing CRM functions in an “inspector” UI generated by the PIM client application 104. As an example, when a user of the CRM client computer 102 creates a new e-mail message, the PIM client application 104 might display a UI interface for inspecting and setting the properties of the e-mail message (referred to herein as an “inspector”). When such a UI is displayed, the CRM plug-in 108 might utilize public APIs exposed by the PIM client application 104 to cause UI controls for performing CRM functions to be displayed in the inspector UI”; see also ¶ 23).  Parker does not expressly disclose a plurality of database applications.
In the same field of endeavor, Collins discloses a plurality of database applications (col.15, l. 20-42; database applications are utilized to store different entities).
It would have been obvious to one of ordinary skill in the art, having the teaching of Parker and Collins before him prior to the effective filling date, to modify the integrated PIM and CRM system taught by Parker to include multiple database applications taught by Collins with the motivation being to organize different context information entities.
	
	
With respect to claim 2:
The prior art as combined teaches designating the one or more CRM records as related to the selected displayed PIM application content or the received PIM Parker, ¶ 23: “the PIM client application 104 is also configured to execute in conjunction with a CRM plug-in 108. The CRM plug-in 108 operates in conjunction with the PIM client application 104 to provide functionality for allowing a user of the CRM client computer 102 to view, modify, and otherwise interact with CRM data. The functionality provided by the CRM plug-in 108 may be integrated with the operation of the PIM client application 104 such that a user interface provided by the CRM server computer 120 is integrated with a user interface provided by the PIM client application 104. In this manner, a user of the CRM client computer 102 may access, view, and modify CRM data directly from within the PIM client application 104 utilizing the functionality provided by the CRM plug-in 108”).
With respect to claim 3:
The prior art as combined teaches receiving user input to take an action responsive to the generated one or more record overviews of the CRM record related to the selected displayed PIM application content (Parker, ¶ 25: “a user of the PIM client application 104 can perform actions on CRM data directly within the PIM client application 104 without having to utilize a Web browser application program to access the Web-based UI provided by the CRM server computer 12”).
With respect to claim 4:
The prior art as combined teaches wherein generating, by the application other than the PIM application, the one or more record overviews of the CRM record related to the PIM application content to display in the context-specific display pane integrated with the one or more display panes of the GUI based on the selected displayed PIM Parker, ¶ 27: “The CRM plug-in 108 might also utilize one or more public APIs exposed by the PIM client application 104 to cause data fields for viewing and entering CRM data, referred to herein as “CRM fields,” to be displayed within the inspector UI. A user of the CRM client computer 102 can then enter data in the CRM fields. The provided data may then be published to the CRM server application 122 and stored in the CRM database 124. Additional details regarding various processes by which the CRM plug-in 108 causes UI controls and CRM fields to be displayed in an inspector UI generated by the PIM client application 104 will be described below with regard to FIG. 4. It should be appreciated that while an inspector UI for creating an e-mail message is utilized herein to illustrate the disclosed embodiments, inspector UIs and other types of UIs for inspecting other types of data might also be utilized. For instance, inspectors displayed by the PIM client application 104 for inspecting contacts, meetings, to do items, might also be utilized in conjunction with the embodiments disclosed herein”).
With respect to claim 5:
The prior art as combined teaches receiving PIM application context data related to selected displayed PIM application content; and wherein generating, by an application other than the PIM application, the one or more recordAttorney Docket No.: 37633.6322C (A4167US3) overviews of the CRM record related to the PIM application content to display in the context-specific Parker, ¶ 30: “Referring now to FIGS. 2A and 2B, several user interface diagrams showing aspects of a UI 200A-200B provided by the PIM client application 104 and the CRM plug-in 108 will be described. In particular, FIG. 2A shows an inspector UI 200A generated by the PIM client application 104. The example UI 200A shown in FIG. 2A is generated by the PIM client application 104 in response to receiving a request from a user of the CRM client computer 102 to create a new e-mail message. The UI 200A includes a number of standard user interface controls and native fields that are typically provided when a user requests to create a new e-mail message”; ¶ 34: “As also shown in FIG. 2A, a CRM field 204A has also been displayed by the CRM plug-in 108 in the UI 200A generated by the PIM client application 104. As discussed briefly above, the PIM client application 104 might utilize one or more APIs exposed by the Web browser 106 and the PIM client application 104 to display CRM data fields for viewing and entering CRM data. In the UI 200A, the CRM plug-in 108 has caused the PIM client application 104 to display the field 204A”).	
With respect to claim 6:
The prior art as combined teaches wherein designating one or more CRM records as related to the selected displayed PIM application content comprises Parker, ¶ 47: “Once the CRM plug-in 108 has identified the UI controls 202A-202H that should be displayed within the UIs 200A-200B, the routine 400 proceeds from operation 406 to operation 408 where the CRM plug-in 108 causes the identified UI controls to be displayed in the UI 200A-200B generated by the PIM client application 104. As discussed above, the CRM plug-in 108 might utilize one or more public APIs exposed by the PIM client application 104 in order to cause the UI controls 202A-202H to be displayed in the UI 200A-200B”).
With respect to claim 7:
The prior art as combined teaches wherein the PIM application is selected from a group of PIM applications including a calendar application, an email application, a task management application, an account management application, and an opportunity management application (Parker, ¶ 19: “The PIM client application 104 comprises a program for viewing, managing, and otherwise interacting with personal information, such as electronic mail messages, contacts, a calendar, tasks, notes, to do list items, and other personal information that may be maintained by a user of the CRM client computer 102”).
With respect to claims 8-14:
Claims 8-14 contain subject matter similar in scope respectively to claims 1-7, and thus, are rejected under similar rationale.
With respect to claims 15-21:


Response to Arguments
Applicant argues Parker does not disclose wherein the PIM application context data is stored outside of a host organization of the system; inputting the PIM application context data into a plurality of database applications; retrieving, by an application other than the PIM application, the one or more record overviews from the plurality of database applications.
In response to applicant’s argument Parker in view of Collins discloses wherein the PIM application context data is stored outside of a host organization of the system (Parker, [0032]; context data being inputted by the user is stored locally);
inputting the PIM application context data (Parker, [0032]; context data from PIM is sent to the CRM database via UI controls 202E-202H) into a plurality of database applications (Collins, col.15, l. 20-42; database applications are utilized to store different entities). 
retrieving, by an application other than the PIM application, the one or more record overviews (Parker, [0028]; standalone applications can access the CRM database systems) from the plurality of database applications (Collins, col.15, l. 20-42; database applications are utilized to store different entities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/           Primary Examiner, Art Unit 2173